951 F.2d 359
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kitti ELLEN, et al.;  Michael L. Montalvo, Plaintiffs-Appellants,v.Jeffrey STAMM;  Peter Ramirez;  Jeffrey Yllander;  DouglasGrey, Defendants-Appellees.
No. 90-16065.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 12, 1991.*Decided Dec. 19, 1991.

Before WALLACE, Chief Judge, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Kitti Ellen and Michael L. Montalvo ("appellants") appeal pro se the district court's order affirming the magistrate judge's order denying their request to file two criminal complaints against law enforcement officers associated with the arrest and conviction of Montalvo and alleged harassment of Ellen.   Appellants contend that the district court violated their first amendment right to petition the government for redress of grievances and their alleged "right to file a criminal complaint against other citizens for violating citizens' constitutional rights and for offenses against the United States."   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
It is well established that private citizens can neither bring a direct criminal action against another person nor can they petition the federal courts to compel the criminal prosecution of another person.   See Maine v. Taylor, 477 U.S. 131, 137 (1986);   Heckler v. Chaney, 470 U.S. 821, 832 (1985);   Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981);   United States v. General Dynamics Corp., 828 F.2d 1356, 1366 (9th Cir.1987).   Accordingly, the district court did not err by refusing to allow the appellants to file criminal charges or to request the district court to compel prosecution based on those charges.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3